Citation Nr: 0707891	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a July 2005 Board hearing at the RO.  On September 
9, 2005, the Board found that good or sufficient cause was 
shown under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board's docket.  In September 2005, the Board remanded the 
claim for additional development.  The case has been returned 
for further appellate review.


FINDING OF FACT

The record lacks competent evidence that the veteran 
developed left ear hearing loss during service, and 
sensorineural hearing loss, an organic disease of the nervous 
system, is not shown to have been manifested to a compensable 
degree within one year after separation from service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in December 2002, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records and VA treatment records.  VA was unable to obtain 
the veteran's service medical records, and there is evidence 
that the records may have been destroyed in a fire at the 
National Personnel Records Center.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he has left ear hearing loss caused 
by noise exposure while serving on active duty in the United 
States Army during World War II.  

The veteran testified at the July 2005 hearing that he served 
in Europe during World War II as a combat engineer.  
Specifically, his unit worked in demolitions during the war 
and they were responsible for blowing up bridges, and 
clearing land mine fields.  He also stated that a tank fired 
its cannon from a position approximately 3 to 10 feet above 
him and two other soldiers.  He asserts that he had hearing 
loss at that time, that his hearing gradually returned, but 
has never been the same.  The veteran maintains that he had 
ongoing treatment for hearing problems, primarily in his 
right ear, after service with his private doctor, who told 
him his eardrums were scarred and put in ear tubes to relieve 
pressure.  The veteran submitted a buddy statement from 
J.A.D., which supports the statement that the veteran 
suffered an injury and was thrown from a jeep; however, 
according to J.A.D, this was caused by a land mine.  In 
either case, it is asserted that the veteran was exposed to a 
situation in service that could have caused hearing loss. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that hearing 
will be considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000 or 
4000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of the frequencies are greater than 
25 decibels; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are not of record.  
There is evidence in the record that these records were 
destroyed in a fire at the National Personnel Records Center.  
The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board is aware that the veteran is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2006).  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  

Initially, the Board finds that the evidence establishes that 
the veteran has a left ear hearing loss "disability" as 
defined by 38 C.F.R. § 3.385.  For example, the veteran's 
November 2005 audiological examination showed left ear pure 
tone thresholds of 35, 35, 55, 60, and 65 at 500, 1000, 2000, 
3000, and 4000 Hz, respectively, with an average of 53.75.  
Speech discrimination was 84 percent in the left ear.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the left ear.

The veteran has stated that he had temporary left ear hearing 
loss in service that occurred while engaged in combat, when a 
tank fired its cannon directly over his head.  The Board 
accepts this as true; however, the veteran's testimony about 
what happened during combat should not be viewed in a vacuum.  
The veteran's combat status does not allow him to allege that 
there is a relationship between the diagnosis of left ear 
hearing loss and noise exposure during service, as that 
requires a medical opinion.  See Caluza, 7 Vet. App. at 507; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statements do not establish a nexus between the current 
disability and service.

The veteran has stated and testified that he was discharged 
in October of 1945 and first received treatment for his ears 
in the late 1940's or early 1950's.  Since there is no 
showing that sensorineural hearing loss, an organic disease 
of the nervous system, manifested to a compensable degree 
within one year of service, it cannot be presumed that the 
veteran's hearing loss occurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board had remanded this claim to obtain a medical opinion 
regarding the etiology of the left ear hearing loss.  In 
November 2005 and August 2006, a medical professional stated 
that she could not resolve the issue of whether the veteran's 
left ear hearing loss is associated with his service without 
resort to mere speculation.  This is the only competent 
medical opinion addressing the issue.  While the Board 
accepts that the veteran did suffer temporary hearing loss in 
service, the record is devoid of any competent evidence 
showing that the veteran's current hearing loss is associated 
with service; therefore, the veteran's claim must be denied.  

As for the veteran's testimony that he was told by a doctor 
in the 1980's that "it's very possible that [his hearing 
loss came from service]," hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

In sum, the preponderance of the competent evidence is 
against a finding of a nexus between the post service 
diagnosis of left ear hearing loss and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

  
ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


